Cook, J.,
dissenting. On the motion for reconsideration, I would modify the order granting the trial judge plenary and continuing jurisdiction over the matter by disposing altogether with any continuing jurisdiction.
This case originated as a declaratory judgment asking that the statutes supporting the funding of education be declared unconstitutional as applied to plaintiffs for failing to be “thorough and efficient.” The majority has entered a judgment to that effect. There remains nothing more for this, or any other, court to do.
There is no case or controversy pending before the trial judge to decide. No issue remains to be retried. The remand (DeRolph II) does not direct the court to answer unresolved issues from DeRolph I. No evidence gathering or fact finding is necessary on the issues as presented to us by the appeal; this court has already stricken the statutes. Thus, the usual reasons for remanding a case do not exist here.
It is a bizarre procedure for any appellate court to remand a case for a review of facts arising not only after the complaint was filed but after the appeals are over. Moreover, the complaint raised an “as applied” constitutional challenge, but the remand seems to require a review by the trial court of legislation, enacted under an unprecedented mandate, as a “facial” challenge. Add to all of this variance from the tenets of appellate review, the dispensation from the Ohio Constitution in skipping the court of appeals on the path back to this court. See Section 3(B)(2), Article IV, Ohio Constitution; R.C. 2501.02.
If the majority’s concern is enforcing its judgment, then, upon the enactment of new laws for school funding, new challenges may be brought. In fact, given the majority holding that the courts will be the branch of government that determines the ever-changing concept of what amounts to a thorough and efficient system of schools, we can be sure that the constitutionality of the funding of schools will be judicially reviewed over and over again.
The remand, broad or limited, seems to be a vain act. Indeed, the trial judge to whom the court is remanding the case revealed a wide-ranging view of what he would like to see the new system provide. This view included twelve standards *425for “adequate educational opportunities,” among them “sufficient support and guidance so that every child feels a sense of self-worth and ability to achieve, and so that every student is encouraged to live up to his or her full potential.” If the majority is remanding for the trial judge to pass upon the sufficiency of new legislation, and that judge has already opined in great detail as to what he would adjudge sufficient, this court might as well review the trial judge’s model at this juncture.1
Otherwise, the questions remain, what precisely is the trial judge to do on remand? What precisely is the point of the remand? Why the need to retain jurisdiction other than to dictate a legislative response?
Does the majority envision the two other autonomous branches of government attending hearings before a trial judge? That is unprecedented in my experience. Is there not something very offensive to our basic knowledge of American government in having representatives of the legislative and executive branches reporting to a common pleas court judge on the enactment of new laws — new tax laws, no less?
The courts are not in the business of making new laws. In a climate of finite resources, the General Assembly, with its function of reaching decisions through compromise and consideration of popular opinion, has the greatest legitimacy in making budget decisions that require a choice among priorities. The General Assembly acts at the behest and the will of the people, not of the courts. Unless the other branches of government are to be totally subordinate to the judiciary, we cannot direct the General Assembly in the performance of its legislative duties.
Since “thorough and efficient” is not a judicially determinable standard, the effort by the General Assembly to meet it creates an untenable situation. To further complicate the ambiguity by interposing an individual, in an undefined *426role, is ill-advised. If the majority is unwilling to acknowledge that this case is over, this court should at most retain jurisdiction itself, since only this court should answer the inevitable disputes about what DeRolph I means.
As for the motion for clarification, my fundamental disagreement with the majority decision precludes my participation in clarifying it.

. We note that the twelve enumerated platitudes that apparently form part of the trial court’s equitable decree ordering the state to provide a “constitutionally acceptable system of school funding” are unenforceable.
Civ.R. 65(D) requires that “every order granting an injunction * * * shall be specific in terms; shall describe in reasonable detail * * * the act or acts sought to be restrained * * The United States Supreme Court noted in regard to the identical requirements in the federal Civil Rule, “[T]he specificity provisions of Rule 65(d) are no mere technical requirements. The Rule was designed to prevent uncertainty and confusion on the part of those faced with injunctive orders, and to avoid the possible founding of a contempt citation on a decree too vague to be understood.” Schmidt v. Lessard (1974), 414 U.S. 473, 476, 94 S.Ct. 713, 715, 38 L.Ed.2d 661, 664. “The judicial contempt power,” that court has noted, “is a potent weapon. When it is founded upon a decree too vague to be understood, it can be a deadly one.” Internatl. Longshoremen’s Assn. v. Philadelphia Marine Trade Assn. (1967), 389 U.S. 64, 76, 88 S.Ct. 201, 208, 19 L.Ed.2d 236, 245.
Thus, the trial court’s injunction, containing only abstract conclusions that sound more like educational philosophy than judicial specificity, falls far short of the requirements of Civ.R. 65(D).